CATHODE PLATE AND PREPARATION METHOD THEREOF, AND LITHIUM ION BATTERY


Primary Examiner: Gary Harris 		Art Unit: 1727       January 13, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-9 are pending, none of the claims have been amended.  The following is in view of the remarks filed on 11/16/2020.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 & 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura et al. US 2017/0133712.
 	As to Claim 1, Mimura discloses a cathode plate (positive electrode, see figure 1) of a lithium-ion battery [0005], comprising a cathode current collector and a cathode material on the cathode current collector ([0067, 0245-0247, 0294-0301, 0302 & 0338], 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    134
    294
    media_image2.png
    Greyscale
 (see formula 2a, [0117]).
Wherein the monomer of R in structural formula I is R1, and R1 is an alkenyl compound or an alkenyl-containing ether compound [0160], and n is inherently a positive integer (natural numbers which is interpreted as positive integers), [0118].  See MPEP 2112.
 	
	As to Claim 3, Mimura discloses the cathode plate according to claim 1, wherein the compound represented by structural formula I is selected from at least one compound represented by structural formula II [0117-0118].
 	As to Claim 4, Mimura discloses the cathode plate according to claim 1, wherein the compound represented by structural formula I accounts for 0.1% to 5% of the total weight of the cathode material (see table 1, [0310]).
 	As to Claim 5, Mimura discloses the cathode plate according to claim 1, wherein the cathode active material is selected from at least one compound represented by general formula I, general formula II and general formula III, general formula I being LixNiyMlyO2, general formula II being LixCokM'1-k O2
 	As to Claim 6, Mimura discloses the cathode plate according to claim 1, wherein the binder accounts for 0.5% to 5% of the total weight of the cathode material, and the conductive agent accounts for 0.5% to 5% of the total weight of the cathode material (see tables 1 & 2).  
 	As to Claim 7, Mimura discloses the cathode plate according to claim 6, wherein the conductive agent is at least one selected from the group consisting of conductive carbon black, conductive graphite, acetylene black, and carbon nanotube, preferably, the conductive agent is at least one selected from the group consisting of conductive carbon black, conductive graphite, and acetylene black; more preferably, the conducive agent is conductive carbon black; and most preferably, the conductive agent is conductive carbon black [0243].  Preferably, the binder is at least one selected from the group consisting of, epoxy resin binder [0017, 0049 & 0109].  
 	As to Claim 8, Mimura discloses the method for preparing the cathode plate according to claim 1, comprising the steps of: (1) adding and dispersing a cathode active material, a conductive agent, a binder, and an additive into a solvent to obtain a cathode slurry [0259].  Wherein the additive comprises at least one compound represented by structural formula I (see formula 2a, [0117]).  Wherein the monomer of R in structural formula I is R1, and R1 is an alkenyl compound or an alkenyl-containing ether compound, and n is a positive integer; (2) coating the cathode slurry obtained in step (1) [0268] onto the surface of a cathode current collector, followed by drying, roll pressing [0273, 0276 & 0284] and cutting to obtain the cathode plate [0340].  
  	As to Claim 9, Mimura discloses the lithium-ion battery using the cathode plate according to claim 1 (see figure 1, [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. US 2017/0133712.
	As to Claim 2, Mimura discloses the cathode plate according to claim 1, wherein the compound represented by structural formula I has a molecular weight of between 50,000 and 2,000,000 (15,000-1,000,000 which is an overlapping range).  
 Wherein n is a positive integer (natural numbers which is interpreted as positive integers), [0117-0118].  See MPEP 2112.  
 	A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have 
Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

5.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

6.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Response to Arguments
7.	Applicant's arguments filed on 11/16/2020 are persuasive however, new art is being utilized in the above rejection in view of Mimura et al. US 2017/0133712.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727